Filed 1/15/21

CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

SECOND APPELLATE DISTRICT

DIVISION SIX

STEVEN DECEA, as Trustee,
etc.,

Appellant,
Vv.

COUNTY OF VENTURA,

Respondent.

 

 

2d Civ. No. B3802086
(Super. Ct. No. 56-2018-
00519378-CU-PT-VTA)
(Ventura County)

Appellant bought a house in the Lake Sherwood community

of Ventura County in 2007. The house sits within “Parcel A” on a

map recorded by a former owner in 1974. The 1974 map also

includes historical lot lines from a subdivision map recorded by

the original developers in 1923. Parcel A overlays three of these

historical lots and parts of two others. They total 1.04 acres. !

In 2017, appellant sought to reconfigure Parcel A into two

half-acre lots. The plan stalled when the County Surveyor (the

“County’) told him Parcel A consisted of one legal lot, not five.

 

! A copy of the 1974 map is included here as Appendix 1.
This meant appellant could not subdivide the property without
falling below the area’s one-acre minimum lot size. Appellant
disputed the validity of the 1974 parcel map and whether the
former owner legally merged the five original lots into one. The
County did not change its position.

Appellant sought relief by petitioning for “exclusion” under
the Subdivision Map Act (“The Act”; Gov. Code, § 66410 et seq.).?
He sought orders declaring the 1974 parcel map void and
restoration of the historical lot lines. The trial court dismissed
the petition based on the doctrine of laches and entered judgment
without reaching Decea’s legal arguments. We affirm.

FACTUAL BACKGROUND

Lake Sherwood is an unincorporated community in
Ventura County surrounding a man-made eponymous reservoir.®
A 1923 tract map (“1923 map’) subdivided the area along Lake
Sherwood’s south shore into quarter-acre residential lots. Much
of the surrounding land remained part of a large ranch property
that passed through a succession of owners, including William
Randolph Hearst, until the Murdock Development Company
(“MDC”) acquired it in the mid-1980s.

The late Jack Speirs bought one of the quarter-acre south
shore lots in 1950. He expanded his property’s footprint over the
next two decades by acquiring adjacent properties as they came
to market. This included lot numbers 62, 65, 66, 67, and part of

 

2 Unlabeled statutory references in this opinion are to the
Government Code.

3 The reservoir and surrounding woods were the location
for the 1922 film, Robin Hood, as well as the more famous 1938
“Golden Age” iteration, The Adventures of Robin Hood; hence
“Lake Sherwood.”
68. Longtime neighbor William Dickerson bought lot 64 about
the same time Speirs moved to the area. Together they
purchased lot 63 to ensure it remained undeveloped, with each
taking an undivided 50 percent interest.

Speirs hired Dennis Landberg to survey the properties he
and Dickerson owned. Landberg submitted parcel map 17PM72
to the Ventura County Recorder in 1974 (“1974 map”).4 The 1974
map included the 1923 map’s original lot lines but made two
significant changes. First, it added a bold border around the
outer boundaries of lots 65, 66, 67 and 68 and labeled them
collectively as “Parcel A.” Second, it split lot 63 into two pieces,
with one piece going into Parcel A and the other grouped with
Dickerson’s lot 64 to form “Parcel B.” Speirs’s lot 62 remained
separate from both Parcel A and B. The reasons Speirs prepared
and recorded the 1974 map are unclear, though the record
suggests he and Dickerson used the parcel map process to legally
divide lot 63 without violating minimum lot size requirements.

The Legislature amended The Act several times over the
next decade. Among these amendments were statutes permitting
local agencies® to reduce housing density by merging lots

 

4 An owner must record an approved parcel map to divide
property and sell, lease, or finance the divided parcels. (See 7
Miller & Starr, Cal. Real Estate (4th ed. 2020) § 20:10, pp. 42-43.)
The Act currently limits the use of parcel maps to those
subdivisions creating four or fewer lots. (§§ 66426, 66428, subd.
(a).) Those creating five or more lots must proceed by tentative
and final map. (§ 66426.)

5 “Local agency’ is defined as “a city, county or city and
county.” (§ 66420.)
considered too small for a neighborhood or zone. (§ 66451.10 et
seq.) They could do so only after holding hearings at which
affected owners could present evidence opposing merger. (§§
66451.13, 66451.14, 66451.15.) Agencies could make a merger
determination without hearing if the affected owners did not
request one within 30 days of receiving notice. (§ 66451.17.)

These new merger laws were implicated when, in 1984,
MDC informed the County of its plans to acquire and develop
properties around Lake Sherwood. MDC and the County’s
Planning Division began preparing an area plan providing for
high-end residences, a country club, a Jack Nicklaus-designed
golf course, and substantial open space dedications.® The County
sent merger notices to those who owned undeveloped lots falling
below the one-acre minimum lot size.’ Speirs learned the County
planned to merge lot 62 into Dickerson’s Parcel B.

Speirs appeared before County officials on June 26, 1985
and July 10, 1985 to discuss the proposed merger. He did not
directly address whether the 1974 map effectuated a merger of
lots 63, 65, 66, 67, and 68 into Parcel A. Rather, his discussion
with officials focused on a lot line error he identified on the 1974
map near Parcel B.? He confirmed hiring Landberg to survey his

 

6 The Board of Supervisors ultimately approved the Lake
Sherwood/Hidden Valley Area Plan in 1987.

7 An acre equals 43,560 square feet.

® Locating the errant lot line is difficult because we cannot
see what Speirs pointed out on the 1974 map since only the audio
recordings remain. The location of the error, however, neither
informs nor affects this appeal.
property and Dickerson’s but denied knowing about the error
until he saw the map at the hearing. Speirs urged the County
not to “kick [him] in the teeth” by using the incorrect lot line
when they had discretion to fix the problem. A hearing official
responded the County’s “hands [were] tied” because the 1974 map
was the official public record but encouraged him to contact
Landberg about submitting a corrected map. Speirs took no
further action.

Speirs passed away in 2002. His heirs sold Parcel A to
John and Annette Matrisciano, who sold it to appellant Steven
Decea (“Decea”) in 2007.° Ten years later, Decea decided to
subdivide Parcel A into two “buildable” half-acre lots. He began
the process by requesting certificates of compliance for lots 63,
65, 66, 67, and 68 from the County in January of 2017. The
County declined informing Decea that Parcel A was “a single
discrete parcel” created by Speirs’s 1974 map, not five as
represented by Decea. This meant Decea could not subdivide the
1.04 acre property without running afoul of Lake Sherwood’s one-
acre lot size minimum.

PROCEDURAL HISTORY

Decea petitioned to exclude his property from the 1974 map
in October of 2018. (§ 66499.21 et seq.) He sought an order
voiding the map because Speirs and Dickerson did not consent to
Dennis Landberg recording it in 1974. Decea claimed that even if
the map were properly recorded, it would not erase the 1923 lots
and merge them into Parcel A. His evidence included excerpts of

 

° Decea purchased the property, and later brought this
action, in his capacity as Trustee of the Steven Decea 2005
Family Trust U.T.D. December 30, 2005.
audio recordings of John Speirs and County officials discussing
the parcel map at two administrative hearings in 1985. Decea’s
petition cited frequently to the Sixth District's van’t Rood v.
County of Santa Clara (2003) 113 Cal. App. 4th 549, one of the few
authorities to explore The Act’s merger provisions.

The County responded by objecting to the petition and
asserting the 1974 map’s validity. It pointed to parts of the
hearing transcripts indicating Speirs knew officials considered
Parcel A one legal lot yet failed to contest the interpretation. The
County requested the court dismiss the petition under the
doctrine of laches. !°

The trial court issued a statement of decision dismissing
the petition on the ground of laches. It did not address the
substance of Decea’s merger arguments under vant Rood. Decea
appealed.

DISCUSSION
The Doctrine of Laches Applies to Petitions for Exclusion

 

10 The court did not expressly rule on the County’s request
to dismiss the petition as barred by Ventura County Ordinance
Code section 66499.37’s 90-day statute of limitations. This is of
no consequence. The November 2, 2017 letter to Decea is not an
“advisory agency’ decision subject to this 90-day period. The
County Surveyor is only one of three members of the advisory
agency for hearings related to certificates of compliance. (Ven.
County Ordinance Code, § 8201-6.1(d).) The letter does not refer
to the agency or its other members. We granted the County’s
unopposed request for judicial notice of these ordinances and
others relating to certificates of compliance in our order dated
August 7, 2020. The Ventura County Board of Supervisors
renumbered and revised many of its subdivision ordinances while
this appeal was pending; we use the former numbers. (See
Ventura County Ord. No. 4566, effective July 16, 2020.)
Exclusion is a procedure used to compel local authorities to
redraw or discard a recorded subdivision map. (§ 66499.21 et
seq.) A property owner initiates the procedure by filing a petition
for exclusion with the local county surveyor and clerk of the
board of supervisors. (§ 66499.22.) The petition must describe
the property to be excluded and the reasons for requesting the
remedy. (/bid.) It must include a new map showing how the
subdivision’s boundary lines will change if the court grants the
relief requested. (§ 66499.23.) The clerk then publishes a notice
stating the nature of the petition and the deadline for filing
objections. (§ 66499.24.) If the court receives objections it deems
“material,” it hears them first. (§ 66499.26.) Ifthe court does not
receive objections, it may proceed to hear the petition without
further notice. (§ 66499.25.) A court presented with “satisfactory
evidence of the necessity of the exclusion” may “order the
alteration or vacation of the recorded map” and “enter its decree
accordingly.” (/bid.)

Raising issues not argued below, Decea contends the
equitable doctrine of laches cannot apply to his petition because
the remedy of exclusion is statutory. Ordinarily, we decline to
decide issues not raised below, but will do so where, as here, the
issues are limited to questions of law. (Xiloj-Itzep v. City of
Agoura Hills (1994) 24 Cal. App. 4th 620, 633, quoting Ward v.
Taggart (1959) 51 Cal. 2d 736, 742 [“a change in theory is
permitted on appeal when “a question of law only is presented on
the facts appearing in the record”’”].)

Exclusion is a codified creature of equity resembling a
mandatory injunction. (Civ. Code, § 3367, subd. (2) [“Specific
relief is given: ...[b]y compelling a party himself to do that
which ought to be done”]; Murphy v. Hopcroft, (1904) 142 Cal. 438,
46 [subdivision (2) “is in accord with the fundamental rule of
equity that its decrees operate upon the person and not upon the
thing”].) Decea did not seek monetary damages. He sought to
void an allegedly defective parcel and to compel the recording of
his proposed alternative. Applying the equitable doctrine of
laches was appropriate considering he sought, and could receive,
only equitable redress under The Act. (See Serra Canyon Co. v.
California Coastal Com. (2004) 120 Cal. App. 4th 663, 667-668
[property owner barred by waiver from challenging Coastal
Commission permit conditions due to “the inaction of its
predecessor in interest’]; see also G. R. Holcomb Estate Co. v.
Burke (1935) 4 Cal. 2d 289, 300 [company’s claim of equitable title
in real property barred by laches because predecessor did not
protest transfers of legal title that occurred many years earlier].)
Decea argues alternatively that even if laches were
implicated, the “public policy exception’ should prevent it from
applying here. We disagree. This exception arises from a line of
cases in which private litigants invoke the doctrine while
defending government enforcement actions. (See, e.g., Golden
Gate Water Ski Club v. County of Contra Costa (2008) 165
Cal. App. 4th 249, 259, quoting City of Long Beach v. Mansell
(1970) 3 Cal. 3d 462, 493 [“‘an estoppel will not be applied against
the government if to do so would effectively nullify “a strong rule
of policy, adopted for the benefit of the public””’]; In re Marriage
of Lugo (1985) 170 Cal. App. 3d 427, 435, citing City and County of
San Francisco v. Pacello (1978) 85 Cal. App. 3d 637, 646 [laches
“rarely invoked against a public entity to defeat a policy adopted
for the protection of the public’].) Applying the exception here
would all but abrogate the doctrine in cases involving
government entities as defendants.
Substantial Evidence Supports the Trial Court’s Laches Ruling

Laches is an equitable defense available when a party
unreasonably delays enforcing a right, and when granting the
relief sought would prejudice the adverse party. (dn re Marriage
of Fogarty & Rasbeary (2000) 78 Cal. App. 4th 1353, 1359.) The
trial court found both delay and prejudice. We review the
decision for substantial evidence. (See Johnson v. City of Loma
Linda (2000) 24 Cal. 4th 61, 67, citing Miller v. Eisenhower
Medical Center (1980) 27 Cal. 3d 614, 624 [“Generally, a trial
court’s laches ruling will be sustained on appeal if there is
substantial evidence to support the ruling’]; 1 MB Practice
Guide: CA Civil Appeals and Writs 2.17 (2020), citing Barickman
v. Mercury Cas. Co. (2016) 2 Cal. App. 5th 508, 516 [“When the
trial court’s express factual basis for a decision is based upon the
resolution of conflicts in the evidence, or on the factual inferences
that may be drawn therefrom, reviewing courts consider the
evidence in the light most favorable to the court’s determination
and review those aspects of the determination for substantial
evidence’ J.)

The parties presented opposing arguments relying upon
same evidence. Decea used the 1985 hearing transcripts as proof
that Speirs doubted the map’s validity. The County used them to
show Speirs missed an opportunity to correct the map’s flaws.
The trial court considered the County’s position more persuasive,
finding a “reasonable person in the position of Mr. Speirs would
have taken action if he or she wished to have the original lot lines
restored.” It noted it would be “patently unfair to rely upon
indirect evidence that is subject to conflicting reasonable
interpretations when direct evidence was once available and
could have been provided in the absence of needless delay.” We
agree with this assessment. The transcripts show Speirs
struggling to recall events only 11 years earlier. Reconstructing
the same events 44 years later without the live testimony of the
original players would be all but impossible.

Substantial evidence supports the finding that Speirs knew
the 1974 map contained at least one error he could fix by
submitting a corrected parcel map. He did not. Admittedly, the
error Speirs identified in 1985 was a single misplaced lot line.
The hearings did not directly address the core issue of Decea’s
petition, i.e., whether the historical lots within Parcel A’s
boundaries legally merged into one under The Act. Speirs’s
dialogue with the County, though, shows he acknowledged the
1974 map’s validity and knew what he had to do to correct any
errors. The County heard no further from Speirs or his
successors until Decea requested certificates of compliance in
2017.

As the trial court observed, the testimony of Speirs and his
contemporaries “would have been highly probative” to the issues
raised the petition. The loss of this testimony thus constituted
substantial evidence of prejudice. (Gerhard v. Stephens (1968) 68
Cal. 2d 864, 904, fn. 44 [“The loss of witnesses is a factor
demonstrating prejudice [citations], and the cases do not require
that defendant must demonstrate that their testimony would
have been favorable to him”]; Zakaessian v. Zakaessian (1945) 70
Cal. App. 2d 721, 727, citing Austin v. Hallmark Oil Co. (1943) 21
Cal. 2d 718, 735 [“The death of a material witness is one factor in
determining whether laches is present’].) We will not second
guess the trier of fact where, as here, the evidence was
susceptible to more than one reasonable factual conclusion. (See
Crawford v. Southern Pacific Co. (1935) 3 Cal. 2d 427, 429.)

10
CONCLUSION
We do not reach the issue of merger or the 1974 map’s
validity. The time to address the map’s purported errors passed
35 years ago. It would be inequitable to awaken the issues now.
Judgment is affirmed. Respondent shall recover its costs

on appeal.
CERTIFIED FOR PUBLICATION.

 

PERREN, J.

We concur:

GILBERT, P. J.

YEGAN, J.

11
Mark S. Borrell, Judge
Superior Court County of Ventura

 

Ferguson Case Orr Paterson, Wendy C. Lascher; Joshua M.
Best, for Appellant.

Leroy Smith, County Counsel, and Eric Walts, Assistant
County Counsel, for Respondent.

12
APPENDIX 1
Parcel Map recorded December 13, 1974

 

~~ melt tata

 

ory

sapsodegy Ayumas As
ac dak: Olen cal

sepsoooy AuunED

ect AS PAP

   

HeqME yw Jo senbes eya aw Se
Bug ye ede yy poe a gf Sore oe
Peel SIE kop Es an Pm
sel ire

anang Ayunay Apndag

 

seyoG gw

J2y SrpELomnIPUNE 84h Jo BBL SON2eg /O myuewesnbes
34) YUM BSUBLUIOUOS 34 LOL aaquesey
so Kap "SE ay Pewee Ueeq wey oma eras

JAWS OUIGONY)
DEEPEN sotanung pew) peeve)

iim Pepdwos wae

   
 

wus  pOSUbGD
Pencutide wun on euO yD y MYL A
1G wo

Ronde: ey Ey Gey Yor RaTE Su)
WuM Saumusoju03 UF BIDE Bp Pai auios com pow
wonomip Ku sapun 40 ow A on iad

 

  

  

 

 

aw35 shaw

ao oe we ri

,O€ #1 31V9S i6l'H380190

(ieawe)
Lowel TWH A383 1LSIHL'89 107 40
NOILYOd ¥ ONY 19'99's9'b9‘e9 SLOT

40 NOISIAIO ¥ ONIZE
WINYOIITNN dO J1VLS * VHNLNSA JO ALNNOD
SHL JO AYOLINHSL O31VeOdYOONINA SHL NI

dVW TWa08vd

4g3HS 6 dOL LaaHS

a@

osu
tea Sa seaDey OrUIO IEEE WE Bef

20 WG 254 peenay -1y

ie ObE B.etemLs OWIT

                     

92

29

eamers,
Petes woogie anog Ghd eddy ORG
there doe Sy 2E aed SOU

ie 00u8 aennt

  

ewe wae =X
amas, ALrh 9 68308" cH FY
™y

uaoue
88 OOD Fo PERISH OES PORE PImoWT Soe Sem Fo

 

 

19 woutersse gui os beepoe, sneetdensp 25418 S4880—9 345 60'S
6e PRRLUTUS S) ue: MeANyRG aur) uOMwOD ayy Jt OOS U7
arenes 20009 S804 ZEEE SF aeeRe ao oe 22 TST

 

te.ccus aegees

re

 

az

te o0ae astase8

        

ieee Be git 7:

1 aoe ateaion

   

MW Ge 9,08 OES

qaouvd =

   

     

eae raa> ser

     

wane Wado | Pieter
ans ALITUND 68399" SI
' 69
zit,
Rene
=
‘<
NOISIAI SIML ig

O Lava ¥ LOM |
q 20 Lave =

zu OrL®
Fuad eee wre

 

meats

 

 

VOW OWMNAGE O4 4.o0KE

 

 

o2Wd 2!

13